Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1, 5, 7, 9, 17-25and 38-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2020/0396660 A1 to Wu et al. (hereinafter Wu) in view of U.S.  Pre-Grant Publication US 2020/0045602 A1 to Jiang et al. (hereinafter Jiang)

 	As to claims 1, 17 and 43, Wu discloses a method comprising:
 	upon detecting that a first condition is met at a terminal device, causing a transmission of a measurement report to a wireless network (Wu; Fig.7:701; [0083] shows and discloses a UE transmitting measurement report based on the measurement of the signal strength);
 	acquiring a conditional handover command from the wireless network (Wu; Fig.7:702; [0083] shows and discloses of receiving conditional handover command);
 	Wu discloses of starting a timer, but fails to disclose of starting timer when the condition is met. However, Jiang discloses 
 	upon detecting that a second condition, associated with the conditional handover command, is met, starting a handover execution timer for triggering execution of a handover from a source cell to a target cell (Jiang; Abstract; [0059]; Fig.2:240, [0099] shows and discloses of starting a timer when the condition is met) ;
 	detecting that a radio link failure condition is met before the execution of the handover is triggered (Jiang; Abstract; [0059]; discloses of determining radio link failure before the execution of the handover) and
 	on the basis of the detecting, signaling, to the wireless network, information indicative of a cause of a conditional handover failure to be either misconfigured first condition or misconfigured second condition (Jiang; Fig.3:320; [0093]; [0110]; [0114] shows and discloses of sending radio link failure report that indicates the problem of the handover failure).
 	It would have been obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention and start a time when the handover condition is met. One would be motivated to combine the teachings in order to modify the corresponding parameter and try to avoid the radio link failure of the UE. 

As to claims 5 and 21, the rejection of claim 1 as listed above is incorporated herein. In addition. Wu-Jiang discloses wherein the information indicative of the cause of the conditional handover failure comprises timing information being indicative of at least one of a first time period between the detecting that the radio link failure condition is met and the acquiring the conditional handover command, or a second time period between the starting the handover execution timer and the acquiring the conditional handover command (Jiang; [0108]-[0109] discloses second handover information which is sent to the base station includes but is not limited to: a time interval between a time when receiving the preset handover command and a time when the radio link failure occurs. Here Jiang is applied for the 1st alternative)

As to claims 7 and 23, the rejection of claim 5 as listed above is incorporated herein. In addition. Wu-Jiang discloses wherein one of:
the cause of the conditional handover failure being misconfigured second condition is indicated by at least one of the first time period being equal to or greater than the duration of the handover execution timer, or the second time period being equal to or greater than a preconfigured threshold (Jiang; Abstract; [0023]; [0069] discloses preset timer duration is used for cell handover corresponds to handover execution timer. [0077] discloses a time duration or interval when starting the preset timer and time when unsuccessfully execution the cell handover operation means the time duration could be less, equal or greater than the preset timer. Here Jiang is applied for the 1st alternative) or 
 the cause of the conditional handover failure being misconfigured first condition is indicated by at least one of the first time period being equal to or less than the duration of the handover execution timer, or the second time period being equal to or less than a preconfigured threshold.  

As to claims 9 and 25, the rejection of claim 1 as listed above is incorporated herein. In addition. Wu-Jiang discloses wherein the information indicative of the cause of the conditional handover failure comprises an indicator indicating whether or not a first measurement performed by the terminal device, on the basis of the conditional handover command or after acquisition of the conditional handover command, causes starting the handover execution timer (Jiang; Abstract; [0023]; [0069] discloses of starting a preset timer after acquisition of the conditional handover command. Here Jiang is applied for the last alternative), and 
wherein the cause of the conditional handover failure being misconfigured first condition is indicated by said indicator if the first measurement performed by the terminal device causes starting the handover execution timer (Jiang; Fig.3:320; [0093]; [0110]; [0114] shows and discloses of sending radio link failure report that indicates the problem of the handover failure).

As to claims 38 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition. Wu-Jiang discloses wherein the detecting that the radio link failure condition is met comprises detecting an expiry of a radio link failure related timer (Jiang; [0059]; discloses of determining radio link failure when the timer expires) 

As to claims 39 and 19, the rejection of claim 38 as listed above is incorporated herein. In addition. Wu-Jiang discloses wherein the radio link failure related timer is started in response to detecting at least one out-of-sync event (Jiang; [0079]; [0093])

As to claims 40 and 20, the rejection of claim 38 as listed above is incorporated herein. In addition. Wu-Jiang discloses wherein the radio link failure related timer is started before acquiring the conditional handover command over a control plane (Jiang; Abstract; [0059]; [0077]; [0079] discloses   handover from source node to target node based on the RLF timer which is started after receiving HO command means the UE can be handed over from the target node to another target node when the target node becomes source node means the RLF timer of the UE for the first source node stared before acquiring the conditional handover command from the target node which becomes source node when it is handed over from the first source node) 

As to claims 41 and 22, the rejection of claim 38 as listed above is incorporated herein. In addition. Wu-Jiang discloses wherein the timing information further indicates duration of the handover execution timer (Jiang; [0069]).

As to claims 42 and 24, the rejection of claim 5 as listed above is incorporated herein. In addition. Wu-Jiang discloses wherein the cause of the conditional handover failure being misconfigured first condition is indicated by at least one of the first time period being equal to or less than the duration of the handover execution timer, or the second time period being equal to or less than a preconfigured threshold (Jiang; Abstract; [0023]; [0069] discloses preset timer duration is used for cell handover corresponds to handover execution timer. [0077] discloses a time duration or interval when starting the preset timer and time when unsuccessfully execution the cell handover operation means the time duration could be less, equal or greater than the preset timer. Here Jiang is applied for the 1st alternative).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/               Primary Examiner, Art Unit 2478